Per Curiam :
The reversal of this order follows naturally upon the reversal of the order denying plaintiff’s motion for an inspection. (Cream of Wheat Co. v. American H. M. Co., 159 App. Div. *766761.) The order appealed from is, therefore, reversed, with ten dollars costs and disbursements, and the motion for an extension of time to serve complaint granted.
Present — Ingraham, P. J., McLaughlin, Laughlin, Clarke and Scott, JJ.
Order reversed, with ten dollars costs and disbursements, and motion granted. Order to be settled on notice.